Citation Nr: 1709187	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-50 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether an overpayment of Department of Veterans Affairs (VA) non-service-connected pension in the amount of $42,226.00 was properly created.

2. Whether a request for waiver of recovery of an overpayment of VA non-service-connected pension in the amount of $42,226.00 was timely received.

3. Entitlement to a waiver of recovery of an overpayment of VA non-service-connected pension in the amount of $42,226.00.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and C.T.
ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 decision of the Committee on Waivers and Compromises (Committee) of the VA Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of overpayment of non-service-connected pension on the basis that his waiver request was untimely.  The RO in Oakland, California has jurisdiction over the Veteran's claims file.

The Veteran, his spouse, and C.T. testified before the undersigned at a videoconference hearing in November 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a waiver of recovery of an overpayment of VA non-service-connected pension in the amount of $42,226.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Effective September 1, 2009, the Veteran received VA non-service-connected pension.  Notice of his entitlement was accompanied by information which set forth factors affecting the right to payment.

2. In August 2014, the Veteran was charged with an overpayment of VA non-service-connected pension in the amount of $42,226.00 as a result of the Veteran's failure to inform VA that he was in receipt of a federal pension administered by the United States Office of Personnel Management (OPM) since the 2010 tax year.

3. The overpayment resulted from the actions of the Veteran; there was no fault on the part of VA.

4. The Veteran and his spouse were persistent in communicating with VA regarding the debt since first being notified on August 14, 2014.

5. Applying the benefit of the doubt principle, the Veteran's spouse's correspondence from November and December 2014 should have been interpreted as a request for waiver.


CONCLUSIONS OF LAW

1. There is a valid debt resulting from an overpayment of benefits in the amount of $42,226.00.  38 U.S.C.A. §§ 1503, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2016).

2. The Veteran's request for waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $42,226.00 was timely received.  38 U.S.C.A. §§ 5104, 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2016)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

The purpose of VA pension benefits is to provide a subsistence income to disabled wartime veterans whose income would not otherwise be sufficient to meet their needs.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2014).  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a)(1) (2016). 

In determining income for the purposes of non-service-connected disability pension benefits, "[p]ayments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by [38 C.F.R.] § 3.272."  See 38 C.F.R. § 3.271(a) (2016).  Income from federal pension plans not administered by VA is not specifically excluded under 38 C.F.R. § 3.272.  The rate at which a Veteran may be paid pension is reduced by the amount of that Veteran's countable annual income.  38 C.F.R. § 3.23 (2016). 

The Veteran was awarded non-service connected disability pension by a March 2011 rating decision.  In an award notification letter sent later that month, the Veteran was advised that the non-service-connected disability pension was based on his income, which was noted as being $00.00, effective September 1, 2009.  In this award notification letter, the Veteran was also informed that he was required to notify VA of any change in his income or dependents' status.

In a December 2011 notification letter, VA informed the Veteran that he would not receive an Eligibility Verification Report (EVR) form that year as individuals without income other than their VA pension did not have to complete an EVR.  But, the Veteran was informed that it was his responsibility to immediately notify VA if he or a family member began receiving other income-including "pension or other payments from anyone."  

In a December 2012 notification letter, VA informed the Veteran that his pension award was amended to provide a cost-of-living increase, effective December 1, 2012.  VA again informed the Veteran that he was responsible for reporting whether he gained a dependent or if his income changed.
In a January 2013 notification letter, VA informed the Veteran that VA was discontinuing the use of EVRs.  Instead, VA would be verifying the Veteran's income through information sharing and data matching with other federal agencies-including the Internal Revenue Service and the Social Security Administration.

In July 2013 the Veteran married.  In September 2013, he informed VA of his marriage and submitted an updated financial status report for himself and his spouse.  In light of these changes, via a November 2013 notification letter, the VA Debt Management Center (DMC) informed the Veteran that it was terminating his non-service-connected pension benefits because his spouse's income exceeded the maximum allowable pension rate for a veteran with one dependent, although the Veteran's income was still reported as $00.00.  The DMC also informed the Veteran that they had paid the Veteran too much and, in the future, he would receive a separate letter regarding the amount of the overpayment.

Later that month, the Veteran received a follow-up letter informing him that he had been overpaid $3,114.00.  The Veteran quickly repaid that amount as evidenced by a copy of a December 2013 letter from the DMC submitted by the Veteran as an attachment to his March 2016 notice of disagreement (NOD).  

Following this incident of overpayment, the record indicates that via a January 2014 letter, VA notified the Veteran that it had reviewed his account and discovered income for the tax year 2010 which did not agree with the income he reported to VA.  Specifically, for that tax year, the Veteran had received $38,772.00 from OPM.  In email correspondence from January 2014 submitted with the Veteran's March 2016 NOD, the Veteran's spouse indicates that she found the Veteran's income from his federal pension for the tax year 2010 and it matched the $38,772.00 figure stated on VA's January 2014 letter.  The Board notes that a copy of this January 2014 letter was not initially in either the Veteran's claims file or Virtual VA file.  Rather, it was submitted by the Veteran in January 2017.  

Later, in an August 14, 2014 letter, the DMC notified the Veteran that he had been overpaid $42,226.00.  Following receipt of this notification, in September 2014 the Veteran and his spouse wrote VA asking for an explanation of how this amount was calculated.  Although the first time this letter appears in the claims file is in March 2016, certified mail return receipts also submitted by the Veteran in March 2016 indicate that a VA employee received a letter in September 2014.

In response to the Veteran and his spouse's inquiry, on October 9, 2014, the DMC sent the Veteran an audit of his account to explain how the Veteran was overpaid $42,226.00 for non-service-connected pension.  Additionally the Veteran was sent another audit of his account on October 21, 2014.  Again, this document was not in the Veteran's claims file or Virtual VA file until the Veteran submitted a copy with his NOD in March 2016.  

After consideration of the record as set forth above, the Board finds that creation of the debt in the amount of $42,226.00 is valid, as the Veteran received benefits to which he was not legally entitled.  The Veteran was repeatedly advised that his non-service-connected pension award was based on income, and as discussed above, he was informed of the necessity of reporting any changes in his income and the addition of any dependents.  Here, he was solely at fault in the creation of the overpayment because he did not report as countable income a federal pension paid by OPM for the tax year of 2010.  VA discovered this discrepancy on its own accord and the Veteran's spouse verified VA's accuracy in her own email correspondence.  VA was not at fault in the creation of the overpayment.

Timeliness of the Waiver Request

As stated in the Introduction, in its November 2015 decision, the Committee denied the Veteran's request for waiver on the basis that his waiver request was untimely.  In making their determination, the Committee stated that the Veteran's first request for waiver was filed in September 2015-far beyond the regulatory time frame for submitting a waiver request.  In contrast, the Veteran argues that he submitted his request for a waiver prior to September 2015, and that his initial request was in fact timely.

The record reflects that the Committee interpreted an updated financial status report submitted by the Veteran in September 2015 as his waiver request.  As will be explained below, the Board disagrees and finds that the Veteran and his spouse submitted communications prior to September 2015 that should have been interpreted as a request for waiver.  Accordingly, due to this finding of timeliness, the Board will remand the matter for the Committee to consider the Veteran's waiver request on the merits.

Under the applicable regulations, a request for waiver of a debt, other than for a loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) (West 2014).  

In this case, on August 14, 2014, the DMC mailed the Veteran a notice of overpayment of non-service-connected pension benefits in the amount of $42,226.00.  Critically, the notice referenced an attached "Notice of Rights and Obligations," purporting to explain the Veteran's right to dispute the debt and right to request waiver.  At the time of mailing, a copy of this significant attachment was not placed in the Veteran's claims file or Virtual VA file and only became a part of the record after the Veteran submitted it as an exhibit to his March 2016 NOD.  

Accordingly, using the August 14, 2014 notice as the beginning of the 180-day period mandated by 38 C.F.R. § 1.963(b), the Veteran had until February 10, 2015 to submit a waiver request.

As stated in the previous section, in September 2014 the Veteran and his spouse submitted a response challenging the validity of the debt.  In this letter, the Veteran and his spouse also informed the DMC that the Veteran: (1) was 79 years old; (2) was diagnosed with bipolar disorder; and (3) had a reduced ability to manage his records and affairs in an orderly manner.  In response to this letter, in October 2014, the DMC provided the Veteran with two audits of his account explaining his indebtedness.

After the DMC's issuance of the two audits, the record reflects that the Veteran and his spouse submitted additional letters to VA in November and December 2014.  Although certified mail return receipts submitted by the Veteran in March 2016 indicate that the letters may have been received earlier, copies of the November and December 2014 letters were uploaded into the Veteran's claims file on December 31, 2014.  

In the November 2014 letter, the Veteran's spouse asked for another explanation of how the debt was calculated and again informed the DMC that due to his medical condition, the Veteran had a reduced ability to manage his records and affairs in an orderly manner.  In the December 2014 letter, the Veteran's spouse again asked for an explanation of the debt and for the DMC to postpone any further action concerning the debt.

In Edwards v. Peake, the United States Court of Appeals for Veterans Claims (Court) addressed whether a pro se appellant had timely submitted requests for waivers of indebtedness.  22 Vet. App. 57 (2008).  In that case, after receiving a notice of overpayment, a pro se appellant submitted several statements within the 180-day time period that: (1) requested reinstatement of her pension benefits; (2) noted her monthly income; (3) requested a recalculation of her pension and an adjustment of the overpayment; and (4) requested postponement of further action until further documentation could be processed.  Id. at 58-59.  The Board had previously decided that the submissions were not requests for waiver because they did not explicitly contain the word "waiver" or other synonymous language.  Id. at 59.  In setting aside the decision of the Board, the Court held that pleadings from pro se claimants are to be read sympathetically in cases involving waivers of overpayments.  Id. at 60-61.  The Court then remanded the matter to the Board for application of this sympathetic-reading principle in the first instance.  Id.

In this case, the record reflects that the Veteran was not represented in any capacity until July 2016 when a VA Form 21-22 was submitted appointing the current representative.  Thus, for the time periods relevant to the issue of waiver timeliness, the Veteran was in pro se status.

The Board also notes that the record reflects that the Veteran and his spouse had difficulty generally understanding the concept of overpayment and their right to request waiver.  Specifically, in email correspondence from November 2011 submitted with the Veteran's March 2016 NOD, the Veteran's spouse indicated that she had limited English language skills and that she and the Veteran were unsure as to exactly what benefits the Veteran was receiving from VA.  Additionally, during the November 2016 videoconference hearing, the Veteran and his spouse appeared with a translator and the Veteran's spouse testified that she had asked a local Chinese radio talk show host to assist the Veteran in submitting materials to VA.  See Hearing Tr. at 12.

Applying the sympathetic-reading principle enunciated in Edwards in light of the circumstances above, the Board finds that the November 2014 and December 2014 correspondence should have been interpreted as a request for waiver.  Like the appellant in Edwards, in her November and December 2014 correspondence, the Veteran's spouse: (1) asked for an explanation or recalculation of the overpayment amount; (2) informed the DMC that the Veteran's health condition negatively affected his organizational and record-keeping abilities; and (3) asked the DMC to pause any further action until the Veteran's questions were answered.  

Because the November and December 2014 letters were uploaded into the Veteran's claims file on December 31, 2014-140 days after the issuance of the August 14, 2014 notice-the Board finds that the Veteran timely submitted his request for waiver.  Accordingly, the Veteran's appeal will be granted to the extent that his waiver request was timely submitted.


ORDER

An overpayment of VA non-service-connected pension in the amount of $42,226.00 was properly created.

A request for waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $42,226.00 was timely received.  


REMAND

In light of the favorable decision in this case, the Board finds that the appeal must be remanded to the Committee for consideration of the Veteran's request for a waiver of recovery of an overpayment of non-service-connected pension benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran's claims file should be returned to the Debt Management Center Committee on Waivers and Compromises for consideration of his request for waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $42,226.00 on the merits.  A copy of the decision must be associated with the claims file and provided to the Veteran and his representative.

2. If the benefit sought on appeal remains denied after readjudication, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


